               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                               2:18-cr-246

Laquise O. Johnson

                              ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 20) that the
defendant’s guilty pleas be accepted.        The court accepts the
defendant’s pleas of guilty to Counts 1 and 3 of the indictment,
and he is hereby adjudged guilty on those counts.    The court will
defer the decision of whether to accept the plea agreement until
the sentencing hearing.


Date: June 20, 2019               s\James L. Graham
                            James L. Graham
                            United States District Judge
